     Case 2:18-cv-03020-MCE-CKD Document 75 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL C. TOMASINI,                                  No. 2:18-cv-3020 MCE CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    JESSICA DUNCAN, et al.,
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. The California Department of Corrections and Rehabilitation

19   (CDCR) moves to quash a subpoena served upon CDCR by plaintiff on September 21, 2021.

20   ECF No. 66. Having reviewed the motion, plaintiff’s opposition, the subpoena, and other

21   relevant parts of the record, IT IS HEREBY ORDERED that the motion to quash is granted in

22   part and denied in part as follows:

23           1. Granted with respect to request 1 in the subpoena except that CDCR shall, within 21

24   days, provide any documents to the court, for in camera review, concerning any meetings

25   defendant may have had with “Supervisor Oania” regarding any interaction defendant may have

26   had with plaintiff on March 3, 2018. If there are no such records, CDCR shall so inform plaintiff

27   and the court.

28   /////
                                                         1
     Case 2:18-cv-03020-MCE-CKD Document 75 Filed 02/24/21 Page 2 of 2


 1            2. Granted with respect to request 2 in the subpoena except that CDCR shall, within 21

 2   days, provide any documents to the court, for in camera review, concerning any meetings plaintiff

 3   may have had with “Supervisor Oania” concerning plaintiff’s interaction with defendant on

 4   March 3, 2018. If there are no such records, CDCR shall so inform plaintiff and the court.

 5            3. Granted with respect to request 3 in the subpoena except that CDCR shall, within 21

 6   days, provide any documents to the court, for in camera review, concerning the identity of the

 7   correctional officer working in the C-clinic at Mule Creek State Prion on March 3, 2018 between

 8   8:00 a.m. and 12:00 p.m. and any documents concerning the correctional officer’s involvement

 9   with plaintiff on that day. If there are no such records, CDCR shall so inform plaintiff and the

10   court.

11            4. Granted with respect to request 4. Nothing suggests that the “crash course anatomy”

12   video sought by plaintiff would be admissible into evidence, nor is there anything unique to the

13   video that would particularly lead to the discovery of admissible evidence. See Fed. R. Civ. P.

14   26(b).

15            5. Defendant may redact any personally identifiable information such as birthdays, Social

16   Security numbers, home addresses and telephone numbers from the documents provided.

17   Dated: February 24, 2021
                                                      _____________________________________
18
                                                      CAROLYN K. DELANEY
19                                                    UNITED STATES MAGISTRATE JUDGE

20
21

22   1
     toma3020.mtq(2)
23

24

25

26
27

28
                                                       2
